         Case 1:21-mj-08131-UA Document 6 Filed 08/19/21 Page 1 of 1



UNITED STATES MAGISTRATE COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------X
UNITED STATES OF AMERICA      :
                              :
            - v -             :
                              :                21 Mag 8131 (SLC)
                              :
VICTOR VARGAS,                :                      ORDER
                              :
                              :
               Defendant.     :
-----------------------------X


     Upon the application of the above-captioned defendant,

VICTOR VARGAS, by and through his attorney, Neil P. Kelly of

the Federal Defenders of New York,

     IT IS ORDERED that the above-captioned defendant, VICTOR

VARGAS, Federal Register Number 60398-509, currently

incarcerated at the Essex County Correctional Facility, be

immediately released. Mr. Vargas must report to Pretrial

Services within 24 hours of his release for the installation of

location monitoring. Signature on the bond may be completed on

Mr. Vargas’s behalf by counsel. All other conditions of release

must be satisfied by August 25, 2021.

                                   SO ORDERED:



                                   HONORABLE SARAH L. CAVE
                                   United States Magistrate Judge


Dated:      August 19, 2021
            New York, New York
